Third District Court of Appeal
                              State of Florida

                        Opinion filed February 15, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D15-2038
                        Lower Tribunal No. 09-30967
                            ________________


                           Steven Vandesande,
                                   Appellant,

                                       vs.

                           Miami-Dade County,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Steven Vandesande, in proper person.

     Abigail Price-Williams, Miami-Dade County Attorney, and William X.
Candela, Assistant County Attorney, for appellee.


Before SUAREZ, C.J. and SALTER and SCALES, JJ.

     PER CURIAM.
      We affirm the trial court’s entry of summary judgment on Count I of

Appellant Steven Vandesande’s Third Amended Complaint. Peeples v. Peeples,

871 So. 2d 945 (Fla. 1st DCA 2004) (barring former husband’s supplemental

petition on the basis of res judicata).

      We also affirm the trial court’s directed verdict on the remaining counts of

Vandesande’s Third Amended Complaint. Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (holding that “[w]ithout a record of

the trial proceedings, the appellate court can not properly resolve the underlying

factual issues so as to conclude that the trial court’s judgment is not supported by

the evidence or by an alternative theory.”).

      Affirmed.




                                          2